Exhibit 10.8

 

AMENDED AND RESTATED

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made as of July     ,
2008 by Crdentia Corp., a Delaware corporation (the “Company”), for the benefit
of the Holders (as such term is hereinafter defined).  The Company hereby
confirms that the rights granted under this Agreement constitute a material
inducement to the Holders to enter into the Loan Agreement, make Loans
thereunder, and/or acquire or hold Warrant Shares (as such term is hereinafter
defined).  Each Holder, by its participation or request to participate in any
Registration effected pursuant to this Agreement, shall be deemed to have
confirmed such Holder’s agreement to comply with the applicable provisions of
this Agreement.

 

NOW, THEREFORE, the Company hereby agrees, in favor of the Holders, as follows:

 

1.             Definitions.  In addition to those terms defined elsewhere in
this Agreement, the following terms shall have the following meanings wherever
used in this Agreement:

 

“Act” shall mean the Securities Act of 1933, as amended, and any successor
statute from time to time.

 

“Affiliate” shall mean, with respect to any person, any other person
controlling, controlled by or under common control with the first person.

 

“Board” shall mean the Board of Directors of the Company.

 

“Common Stock” shall mean the authorized common stock of the Company.

 

“Company” shall mean Crdentia Corp., and shall include (a) any successor
thereto, and (b) any entity which acquires control of Crdentia Corp. or any
successor thereto.

 

“Costs and Expenses” shall mean all of the costs and expenses relating to any
subject Registration Statement, including but not limited to registration,
filing and qualification fees, blue sky expenses, costs of listing any Shares on
any exchange or other trading media, and printing expenses, fees and
disbursements of counsel and accountants to the Company, and reasonable fees and
disbursements of a single counsel to the Holders; provided, however, that
underwriting discounts and commissions attributable solely to the securities
registered for the benefit of Holders, fees and disbursements of any additional
counsel to Holders, and all other expenses attributable solely to Holders shall
be borne by each subject Holder.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
any successor statute from time to time.

 

“Holders” shall mean, collectively, all Persons holding Registrable Shares from
time to time.

 

--------------------------------------------------------------------------------


 

“Loan Agreement” shall mean the Amended and Restated Term Loan Agreement of even
date herewith by and between ComVest Capital, LLC and Crdentia Corp., as the
same may be amended, modified, supplemented and/or restated from time to time in
accordance with the provisions thereof.

 

“Loans” shall mean the loans extended to the Company from time to time under and
pursuant to the Loan Agreement.

 

“Person” shall mean any individual, corporation, partnership, limited
partnership, limited liability company, trust, or other entity of any kind ,and
any government or department or agency thereof.

 

“Registrable Shares” shall mean all Shares, excluding any Shares which may then
be sold by the Holder thereof pursuant to Rule 144(k) promulgated under the Act.

 

“Registration” shall mean any registration of Common Stock pursuant to a
registration statement filed by the Company with the SEC in respect of any class
of Common Stock, other than a registration statement in respect of employee
stock options or other employee benefit plans or in respect of any merger,
consolidation, acquisition or like combination, whether on Form S-4, Form S-8 or
any equivalent form of registration then in effect.

 

“Registration Period” shall mean, with respect to a Registration Statement, the
period of time from the effective date of such Registration Statement until such
date as is the earlier of (a) the date on which all of the Registrable
Securities covered by such Registration Statement shall have been sold to the
public, or (b) the date on which the Warrant Shares issued or issuable upon
cashless exercise of the Warrant in accordance with Section 1.3 of the Warrant
(in the opinion of counsel to the Company evidenced by a written opinion issued
to the Holders in form and substance reasonably acceptable to the Holders) may
be immediately sold without restriction (including, without limitation, as to
volume restrictions) by each Holder thereof without registration under the Act.

 

“Registration Statement” shall mean any registration statement filed or to be
filed by the Company in respect of any Registration.

 

“SEC” shall mean the United States Securities and Exchange Commission, or any
successor agency or agencies performing the functions thereof.

 

“Shares” shall mean the Warrant Shares issued and/or issuable from time to time,
and any additional or other shares of common stock of the Company or other
securities issued in respect of any of the foregoing Shares by reason of any
stock split, stock dividend, merger, share exchange, recapitalization or other
such event.

 

“Triggering Event” shall mean (a) the first day, subsequent to the presently
planned deregistration of the Common Stock under the Exchange Act, on which any
equity securities of the Company are publicly traded or listed on any securities
exchange or automated quotation system (including the over the counter “bulletin
board” or pink sheets) or the Company becomes a reporting company under the
provisions of the Exchange Act, and/or (b) the

 

2

--------------------------------------------------------------------------------


 

acquisition of control of the Company by any publicly traded or listed company
or any reporting company as described in clause (a) of this definition.

 

“Warrant” shall mean the warrant to purchase Shares, issued by the Company
pursuant to the Loan Agreement, including any warrant issued in replacement of
the original such warrant.

 

“Warrant Shares” shall mean the Common Stock and/or other securities issued
and/or issuable from time to time upon exercise of the Warrant, and any
additional or other Shares issued in respect of any of the foregoing Shares by
reason of any stock split, stock dividend, merger, share exchange,
recapitalization or other such event.

 

2.             Shelf Registration.

 

(a)           The Company shall prepare and file with the SEC, not later than
sixty (60) days after the date of the first Triggering Event occurring
subsequent to the date of this Agreement, a Registration Statement or
Registration Statements (as necessary) on a form that is appropriate under the
Act (and, if available, pursuant to Rule 415 promulgated under the Act),
covering the resale of all of the Registrable Securities, in an amount
sufficient to cover the resale of all Warrant Shares and additional shares of
Common Stock issuable pursuant to the anti-dilution provisions of the Warrants;
provided, that if the SEC refuses to declare the Registration Statement filed
pursuant to this Section 2(a) effective as a valid secondary offering under
Rule 415 due to the number of Registrable Shares included in such Registration
Statement relative to the number of outstanding shares of Common Stock, then
(i) the Company shall be permitted to reduce the number of Registrable Shares
included in such Registration Statement to an amount that does not exceed the
amount that the SEC allows for the offering thereunder to qualify as a valid
secondary offering under Rule 415, and (ii) the Company shall file, as soon as
practicable thereafter and in accordance with the Act and the SEC’s rules and
regulations, a Registration Statement (or Registration Statement(s) if required
by the SEC) to register the Registrable Securities excluded from the initial
Registration Statement filed hereunder, provided that the terms of Sections
2(b) through 2(i) below shall apply to such Registration Statement or
Registration Statements once the filing thereof is permitted.

 

(b)           The Company shall use all commercially reasonable efforts to cause
the Registration Statement(s) required by this Section 2 to be declared
effective under the Act as promptly as possible after the filing thereof, but in
any event not later than one hundred eighty (180) days after the date of the
first Triggering Event occurring subsequent to the date of this Agreement (or,
in the case of any additional Registration Statement(s) contemplated by the
proviso to Section 2(b) above, as promptly as practicable after the required
filing thereof).

 

(c)           If (i) any Registration Statement required by this Section 2 is
not declared effective within one hundred eighty (180) days after the date of
the first Triggering Event occurring subsequent to the date of this Agreement
(or, in the case of any additional Registration Statement(s) contemplated by the
proviso to Section 2(b) above, as promptly as practicable after the required
filing thereof), or (ii) any Registration Statement required by this Section 2
shall cease to be available for use by the Holders as selling stockholders
(A) as provided under Section 2(f) hereof where such unavailability continues
for a period in excess of five (5) days beyond the

 

3

--------------------------------------------------------------------------------


 

allowed time period, or (B) for any other reason including, without limitation,
by reason of a stop order, a material misstatement or omission in such
Registration Statement or the information contained in such Registration
Statement having become outdated and continues to be unavailable for a period in
excess of thirty (30) days (which need not be consecutive days) in any twelve
(12) month period, and no Holder is in material breach of its obligations under
this Agreement, then the Company shall pay to the Holders, ratably in proportion
to the number of Registrable Shares held by the respective Holders, a cash fee
equal to the product of $1,000 multiplied by the number of calendar days during
which any of the events described in clauses (i) or (ii) above occurs and is
continuing (the “Blackout Period”); provided, however, that the aggregate such
fees payable under this Section 2(c) shall not exceed $700,000.  Each such
payment shall be due within five (5) days after the end of each 30-day period of
the Blackout Period until the termination of the Blackout Period and within five
(5) days after such termination.  The Blackout Period shall terminate upon the
effectiveness of the Registration Statement in the case of clause (i) above and
upon notice from the Company that the Registration Statement is again available
in the case of clause (ii) above.

 

(d)           The Company shall use all commercially reasonable efforts to keep
each Registration Statement under this Section 2 effective at all times during
the applicable Registration Period.

 

(e)           If the Holders (acting by a majority in interest) determine that
any offering pursuant to a Registration Statement pursuant to this Section 2
shall involve an underwritten offering (which may only be with the consent of
the Company, which shall not be unreasonably withheld or delayed), the Holders
(acting by a majority in interest) shall have the right to select an investment
banker or bankers and manager or managers to administer to the offering, which
investment banker or bankers or manager or managers shall be reasonably
satisfactory to the Company.

 

(f)            If the Registrable Securities are registered for resale under an
effective Registration Statement, the Holders shall cease any distribution of
such Shares under such Registration Statement:

 

(i)            for a period of up to six (6) months if (A) such distribution
would require the public disclosure of material non-public information
concerning any transaction or negotiations involving the Company or any of its
Affiliates that, in the reasonable judgment of the Company’s Board of Directors,
would materially interfere with such transaction or negotiations, or (B) such
distribution would otherwise require premature disclosure of information that,
in the reasonable judgment of the Company’s Board of Directors, would adversely
affect or otherwise be detrimental to the Company; provided that the Company
shall not invoke this clause (i) more than once in any twelve (12) month period
or for more than six (6) months in any such twelve (12) month period;

 

(ii)           not more than once in any twelve (12) month period, for up to 30
days, upon the request of the Company if the Company proposes to file a
Registration Statement under the Act for the offering and sale of securities for
its own account in an underwritten offering and the managing underwriter
therefor shall advise the Company in writing that in its

 

4

--------------------------------------------------------------------------------


 

opinion the continued distribution of the Registrable Securities would adversely
affect the offering of the securities proposed to be registered for the account
of the Company; and

 

(iii)          for a period of up to sixty (60) days after the filing of the
Company’s annual report on Form 10-K or Form 10-KSB or other event that requires
the filing of a post-effective amendment to any Registration Statement
hereunder, so long as the Company has filed and is during such period actively
pursuing effectiveness of such post-effective amendment with the staff of the
SEC.

 

The Company shall promptly notify the Holders in writing at such time as
(x) such transactions or negotiations have been otherwise publicly disclosed or
terminated, or (y) such non-public information has been publicly disclosed or
counsel to the Company has determined that such disclosure is not required due
to subsequent events.

 

(g)           The Company shall (i) permit the Holders’ counsel to review
(A) such Registration Statement, and all amendments and supplements thereto, in
each case to the extent of any information with respect to the Holders, their
and their Affiliates’ beneficial ownership of securities of the Company, and
their intended method of disposition of Registrable Securities, and (B) all
requests for acceleration or effectiveness thereof and any correspondence
between the Company and the SEC relating to the Registration Statement
(collectively, the “Registration Documents”), for a reasonable period of time
prior to their filing with the SEC, (ii) not file (or send) any Registration
Documents in a form to which such counsel reasonably objects, and (iii) not
request acceleration of such Registration Statement without prior notice to such
counsel.  The sections of such Registration Statement covering information with
respect to the Holders, their and their Affiliates’ beneficial ownership of
securities of the Company, and their intended method of disposition of
Registrable Securities shall conform to the information provided to the Company
by the Holders.

 

(h)           The Registration Statement pursuant to this Section 2 shall not
include any securities other than Registrable Shares.

 

(i)            The Company shall bear all of the Costs and Expenses of the
Registration pursuant to this Section 2.

 

3.             Piggyback Registration.  In the event that the Company shall
propose a Registration at any time when a Registration Statement covering all
Registrable Shares is not effective pursuant to Section 2 above, then the
Company shall give to each Holder written notice (the “Registration Notice”) of
such proposed Registration (which notice shall include a statement of the
proposed filing date thereof, the underwriters and/or managing underwriters of
the subject offering, and any other known material information relating to the
proposed Registration) not less than twenty (20) or more than sixty (60) days
prior to the filing of the subject Registration Statement, and shall, subject to
the limitations provided in this Section 3, include in such Registration
Statement all or a portion of the Registrable Shares owned by and/or issuable to
each Holder, as and to the extent that such Holder may request same to be so
included by means of written notice given to the Company within ten (10) days
after the Company’s giving of the Registration Notice.  Each Holder shall be
permitted to withdraw all or any part of its Registrable Shares from a
Registration Statement by written notice to the Company given at any time prior
to

 

5

--------------------------------------------------------------------------------


 

the effective date of the Registration Statement.  The Company shall bear all of
the Costs and Expenses of any Registration described in this Section 3;
provided, however, that each Holder shall pay, pro rata based upon the number of
its Registrable Shares included therein, the underwriters’ discounts,
commissions and compensation attributable solely to the inclusion of such
Registrable Shares in the overall public offering. Notwithstanding anything to
the contrary contained herein, the Company’s obligation to include a Holder’s
Registrable Shares in any such Registration Statement shall be subject, at the
option of the Company, to the following further conditions:

 

(a)           The distribution for the account of such Holder shall be
underwritten by the same underwriters (if any) who are underwriting the
distribution of the securities for the account of the Company and/or any other
persons whose securities are covered by such Registration Statement, and shall
be made at the same underwriter discount or commission applicable to the
distribution of the securities for the account of the Company and/or any other
persons whose securities are covered by such Registration Statement; and such
Holder shall enter into an agreement with such underwriters containing customary
indemnification and other provisions;

 

(b)           If at any time after giving the Registration Notice, and prior to
the effective date of the Registration Statement filed in connection with such
Registration Notice, the Company shall determine for any reason not to proceed
with the subject Registration, the Company may, at its election, give written
notice of such determination to the Holders and, thereupon, shall be relieved of
its obligation to register any of the Holders’ Registrable Shares in connection
with such Registration;

 

(c)           In connection with an underwritten public offering pursuant to a
Registration Statement under this Section 3, if and only if the managing
underwriter(s) thereof shall advise the Company in writing that, due to adverse
market conditions or the potential adverse impact on the offering to be made for
the account of the Company, the securities to be included in such Registration
will not include all of the Registrable Shares requested to be so included by
the Holders, then the Company will promptly furnish each such Holder with a copy
of such written statement and may require, by written notice to each such Holder
accompanying such written statement, that the distribution of all or a specified
portion of such Registrable Shares be excluded from such distribution (with any
such “cutback” to be allocated among the subject Holders (and, if applicable,
any other holders of Common Stock to be included in such Registration) in
proportion to the relative number of shares of Common Stock requested by such
Persons to be included in such Registration); and

 

(d)           The Company shall not be obligated to effect any registration of
Shares incidental to the registration of any of its securities in connection
with mergers, acquisitions, exchange offers, dividend reinvestment plans or
stock option or other employee benefit plans.

 

4.             Registration Procedures.  In the case of each Registration
effected by the Company in which Registrable Shares are to be sold for the
account of any Holder, the Company, at its sole cost and expense (exclusive of
items excluded in the proviso to the definition of “Costs and Expenses” above),
will use its best efforts to:

 

6

--------------------------------------------------------------------------------


 

(a)           prepare and file with the SEC such amendments and supplements to
such Registration Statement and the prospectus included therein as may be
necessary to effect and maintain the effectiveness of such Registration
Statement, until the completion of the distribution of the Registrable Shares
included therein, as may be required by the applicable rules and regulations of
the SEC and the instructions applicable to the form of such Registration
Statement, and furnish to the Holders of the Registrable Shares covered thereby
copies of any such supplement or amendment not less than three Business Days
prior to the date first used and/or filed with the SEC; and comply with the
provisions of the Act with respect to the disposition of all the Shares to be
included in such Registration Statement;

 

(b)           provide (i) the Holders of the Registrable Shares to be included
in such Registration Statement, (ii) the underwriters (which term, for purposes
of this Agreement, shall include a person deemed to be an underwriter within the
meaning of Section 2(11) of the Act, if any, thereof, (iii) the sales or
placement agent, if any, therefor, (iv) one counsel for such underwriters or
agent, and (v) not more than one counsel for all the Holders of such Registrable
Shares, the reasonable opportunity to review such Registration Statement, each
prospectus included therein or filed with the SEC, and each amendment or
supplement thereto, in each case to the extent of any disclosures regarding the
Holders, their and their Affiliates’ beneficial ownership of securities of the
Company, and their intended method of disposition of the Registrable Shares
included in such Registration Statement (or any amendment to any such
information previously included in such Registration Statement (including any
amendment or supplement thereto) or any prospectus included therein);

 

(c)           for a reasonable period prior to the filing of such Registration
Statement, and not more than once in any calendar quarter throughout the period
specified above, make available for inspection by the Persons referred to in
Section 4(b) above such financial and other information and books and records of
the Company, and cause the officers, directors, employees, counsel and
independent certified public accountants of the Company to respond to such
inquiries, as shall be reasonably necessary, in the judgment of the respective
counsel referred to in such Section 4(b), to conduct a reasonable investigation
within the meaning of the Act; provided, however, that each such party shall be
required to maintain in confidence and not disclose to any other person or
entity any information or records reasonably designated by the Company in
writing as being confidential, until such time as and to the extent that
(i) such information becomes a matter of public record or generally available to
the public (whether by virtue of its inclusion in such Registration Statement or
otherwise, other than by reason of a breach hereof), (ii) such party shall be
required to disclose such information pursuant to the subpoena or order of any
court or other governmental agency or body having jurisdiction over the matter,
or (iii) such information is required to be set forth in such Registration
Statement or the prospectus included therein or in an amendment to such
Registration Statement or an amendment or supplement to such prospectus in order
that such Registration Statement, prospectus, amendment or supplement, as the
case may be, does not include an untrue statement of a material fact or omit to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading; and further provided, that the Company
need not make such information available, nor need it cause any officer,
director or employee to respond to such inquiry, unless each such Holder of
Registrable Shares to be included in a Registration Statement hereunder, upon
the Company’s request, executes and delivers to the Company a specific
undertaking to substantially the same effect contained in the preceding proviso;

 

7

--------------------------------------------------------------------------------


 

(d)           promptly notify in writing the Holders of Registrable Shares to be
included in a Registration Statement hereunder, the sales or placement agent, if
any, therefor and the managing underwriter of the securities being sold,
(i) when such Registration Statement or the prospectus included therein or any
prospectus amendment or supplement or post-effective amendment has been filed,
and, with respect to such registration statement or any post-effective
amendment, when the same has become effective, (ii) of any comments by the SEC
and by the blue sky or securities commission or regulator of any state with
respect thereto or any request by the SEC for amendments or supplements to such
Registration Statement or the prospectus or for additional information, (iii) of
the issuance by the SEC of any stop order suspending the effectiveness of such
registration statement or the initiation of any proceedings for that purpose,
(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification of any Shares for sale in any jurisdiction or
the initiation or threatening of any proceeding for such purpose, or (v) if it
shall be the case, at any time when a prospectus is required to be delivered
under the Act, that such Registration Statement, prospectus, or any document
incorporated by reference in any of the foregoing contains an untrue statement
of a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances then existing;

 

(e)           obtain the withdrawal of any order suspending the effectiveness of
such Registration Statement or any post-effective amendment thereto at the
earliest practicable date;

 

(f)            if requested by any managing underwriter or underwriter, any
placement or sales agent or any Holder of Registrable Shares to be included in a
Registration Statement, promptly incorporate in a prospectus, prospectus
supplement or post-effective amendment such information as is required by the
applicable rules and regulations of the SEC and as such managing underwriter or
underwriters, such agent or such Holder may reasonably specify should be
included therein relating to the terms of the sale of the Registrable Shares
included thereunder, including, without limitation, information with respect to
the number of Registrable Shares being sold by such Holder or agent or to such
underwriters, the name and description of such Holder, the offering price of
such Registrable Shares and any discount, commission or other compensation
payable in respect thereof, the purchase price being paid therefor by such
underwriters and with respect to any other terms of the offering of the
Registrable Shares to be sold in such offering; and make all required filings of
such prospectus, prospectus supplement or post-effective amendment promptly
after notification of the matters to be incorporated in such prospectus,
prospectus supplement or post-effective amendment;

 

(g)           furnish to each Holder of Registrable Shares to be included in
such Registration Statement hereunder, each placement or sales agent, if any,
therefor, each underwriter, if any, thereof and the counsel referred to in
Section 4(b) an executed copy of such Registration Statement, each such
amendment and supplement thereto (in each case excluding all exhibits and
documents incorporated by reference) and such number of copies of the
Registration Statement (excluding exhibits thereto and documents incorporated by
reference therein unless specifically so requested by such Holder, agent or
underwriter, as the case may be) and the prospectus included in such
Registration Statement (including each preliminary prospectus and any summary
prospectus), in conformity with the requirements of the Act, as such Holder,
agent, if any, and underwriter, if any, may reasonably request in order to
facilitate the disposition of the Shares owned by such Holder, sold by such
agent or underwritten by such underwriter and to

 

8

--------------------------------------------------------------------------------


 

permit such Holder, agent and underwriter to satisfy the prospectus delivery
requirements of the Act; and the Company hereby consents to the use of such
prospectus and any amendment or supplement thereto by each such Holder and by
any such agent and underwriter, in each case in the form most recently provided
to such person by the Company, in connection with the offering and sale of the
Shares covered by the prospectus (including such preliminary and summary
prospectus) or any supplement or amendment thereto;

 

(h)           timely (i) register or qualify (to the extent legally required)
the Shares to be included in such registration statement under such other
securities laws or blue sky laws of such jurisdictions to be designated by the
Holders of a majority of such Shares participating in such registration and each
placement or sales agent, if any, therefor and underwriter, if any, thereof, as
any Holder and each underwriter, if any, of the securities being sold shall
reasonably request, (ii) keep such registrations or qualifications in effect and
comply with such laws so as to permit the continuance of offers, sales and
dealings therein in such jurisdictions for so long as may be necessary to enable
such Holder, agent or underwriter to complete its distribution of the
Registrable Shares pursuant to such Registration Statement, and (iii) take any
and all such actions as may be reasonably necessary or advisable to enable such
Holder, agent, if any, and underwriter to consummate the disposition in such
jurisdictions of such Shares; provided, however, that the Company shall not be
required for any such purpose to (A) qualify generally to do business as a
foreign corporation or a broker-dealer in any jurisdiction wherein it would not
otherwise be required to qualify but for the requirements of this Section 4(h),
(B) subject itself to taxation in any such jurisdiction, or (C) consent to
general service of process in any such jurisdiction;

 

(i)            cooperate with the Holders of the Registrable Shares to be
included in a Registration Statement hereunder and the managing
underwriter(s) to facilitate the timely preparation and delivery of certificates
representing Registrable Shares to be sold, which certificates shall be printed,
lithographed or engraved, or produced by any combination of such methods, in
customary form to permit the transfer thereof through the Company’s transfer
agent; and enable such Registrable Shares to be in such denominations and
registered in such names as the managing underwriter(s) may request at least two
(2) business days prior to any sale of the Registrable Shares;

 

(j)            provide a CUSIP number for all Shares, not later than the
effective date of the Registration Statement;

 

(k)           in the event that Registrable Securities included in any
Registration Statement are to be sold to or through any underwriter or placement
or sales agent, (i) make such representations and warranties to the Holders of
such Registrable Shares and the placement or sales agent, if any, therefor and
the underwriters, if any, thereof in form, substance and scope as are
customarily made in connection with any offering of equity securities pursuant
to any appropriate agreement and/or in a registration statement filed on the
form applicable to such Registration Statement; (ii) if so requested by any such
underwriter or placement or sales agent, obtain an opinion of counsel to the
Company in customary form and covering such matters, of the type customarily
covered by such an opinion, as the managing underwriters, if any, and/or the
placement or sales agent may reasonably request, addressed to such Holders and
the placement or sales agent, if any, therefor and the underwriters, if any,
thereof and dated the

 

9

--------------------------------------------------------------------------------


 

effective date of such Registration Statement (and if such Registration
Statement contemplates an underwritten offering of a part or of all of the
Shares included in such Registration Statement, dated the date of the closing
under the underwriting agreement relating thereto; (iii) if so requested by any
such underwriter or placement or sales agent, obtain a “cold comfort” letter or
letters from the independent certified public accountants of the Company
addressed to the Holders and the placement or sales agent, if any, therefor and
the underwriters, if any, thereof, dated (A) the effective date of such
Registration Statement, and (B) the effective date of the most recent (or, if so
stated in the request therefor, the next) prospectus supplement to the
prospectus included in such Registration Statement or post-effective amendment
to such Registration Statement which includes unaudited or audited financial
statements as of a date or for a period subsequent to that of the latest such
statements included in such prospectus (and, if such Registration Statement
contemplates an underwritten offering pursuant to any prospectus supplement to
the prospectus included in such Registration Statement or post-effective
amendment to such Registration Statement which includes unaudited or audited
financial statements as of a date or for a period subsequent to that of the
latest such statements included in such prospectus, dated the date of the
closing under the underwriting agreement relating thereto), such letter or
letters to be in customary form and covering such matters of the type
customarily covered by letters of such type; (iv) deliver such documents and
certificates, including officers’ certificates, as may be customary and
reasonably requested by Holders of at least a majority of the Registrable Shares
being sold and the placement or sales agent, if any, therefor and the managing
underwriters, if any, thereof to evidence the accuracy of the representations
and warranties made pursuant to clause (i) above and the compliance with or
satisfaction of any agreements or conditions contained in the underwriting
agreement or other agreement entered into by the Company; and (v) undertake such
obligations relating to expense reimbursement, indemnification and contribution
as are provided in Sections 2, 3 and 5 hereof;

 

(l)            notify in writing each Holder of Registrable Shares of any
proposal by the Company to amend or waive any provision of this Agreement and of
any amendment or waiver effected pursuant thereto, each of which notices shall
contain the text of the amendment or waiver proposed or effected, as the case
may be;

 

(m)          engage to act on behalf of the Company, with respect to the
Registrable Shares to be so registered, a registrar and transfer agent having
such duties and responsibilities (including, without limitation, registration of
transfers and maintenance of stock registers) as are customarily discharged by
such an agent, and to enter into such agreements and to offer such indemnities
as are customary in respect thereof; and

 

(n)           otherwise comply with all applicable rules and regulations of the
SEC, and make available to the Holders, as soon as practicable, but in any event
not later than 18 months after the effective date of such Registration
Statement, an earnings statement covering a period of at least twelve months
which shall satisfy the provisions of Section 6(a) of the Act (including
pursuant to Rule 158 thereunder).

 

5.             Indemnification by the Company.

 

(a)           The Company shall indemnify each Holder and its Affiliates from
and against any claim, loss, cost, charge or liability of any kind, including
amounts paid in settlement

 

10

--------------------------------------------------------------------------------


 

and reasonable attorneys’ fees, which may be incurred by the Holder or Affiliate
as a result of any breach of any representation or warranty or covenant of the
Company contained in this Agreement or in any certificate delivered on the
closing date of any public offering of Shares.

 

(b)           The Company shall indemnify and hold harmless each Holder and its
Affiliates, any underwriter (as defined in the Act) for any Holder, each officer
and director of a Holder, legal counsel and accountants for a Holder, and each
person, if any, who controls a Holder or such underwriter within the meaning of
the Act, against any losses, expenses, claims, damages or liabilities, joint or
several, to which such Holder or any such Affiliate, underwriter, officer,
director or controlling person becomes subject, under the Act or any rule or
regulation thereunder or otherwise, insofar as such losses, expenses, claims,
damages or liabilities (or actions in respect thereof) (i) are caused by any
untrue statement or alleged untrue statement of any material fact contained in
any preliminary prospectus (if used prior to the effective date of the
Registration Statement), or contained, on the effective date thereof, in any
Registration Statement in which Registrable Shares were included, the prospectus
contained therein, any amendment or supplement thereto, or any other document
related to such Registration Statement, or (ii) arise out of or are based upon
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
(iii) arise out of any violation by the Company of the Act or any rule or
regulation thereunder applicable to the Company and relating to actions or
omissions otherwise required of the Company in connection with such
registration.  The Company shall reimburse each Holder and any such Affiliate,
underwriter, officer, director or controlling person for any legal or other
expenses reasonably incurred by such Holder, or any such officer, director,
underwriter or controlling person in connection with investigating,  defending
or settling any such loss, claim, damage, liability or action; provided,
however, that the Company shall not be liable to any such persons in any such
case to the extent that any such loss, claim, damage, liability or action arises
out of or is based upon any untrue statement or alleged untrue statement or
omission or alleged omission made in reliance upon and in conformity with
information furnished to the Company in writing by such Person expressly for
inclusion in any of the foregoing documents.  This indemnity shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability or action
if such settlement is effected without the consent of the Company, which consent
shall not be unreasonably withheld or delayed.

 

6.             Further Obligations of Holders.  The obligations of the Company
with respect to any particular Holder are subject to such Holder’s agreement to
the following (which such Holder shall specifically confirm in writing to the
Company upon the Company’s request in connection with any Registration
Statement):

 

(a)           Such Holder shall furnish in writing to the Company all
information concerning such Holder and its and its Affiliates’ holdings of
securities of the Company and its Affiliates, and the intended method of
disposition of the Registrable Securities included in such Registration
Statement, as shall be reasonably required in connection with the preparation
and filing of any Registration Statement covering any of such Holder’s
Registrable Shares.

 

(b)           Such Holder shall indemnify and hold harmless the Company, each of
its directors, each of its officers who has signed a Registration Statement,
each person (if any) who controls the Company within the meaning of the Act, and
any underwriter (as defined in the Act)

 

11

--------------------------------------------------------------------------------


 

for the Company, against any losses, claims, damages or liabilities to which the
Company or any such director, officer, controlling person or underwriter may
become subject under the Act or any rule or regulation thereunder or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) (i) are caused by any untrue statement or alleged untrue statement of
any material fact contained in any preliminary prospectus (if used prior to the
effective date of the Registration Statement), or contained, on the effective
date thereof, in any Registration Statement in which such Holder’s Registrable
Shares were included, the prospectus contained therein, any amendment or
supplement thereto, or any other document related to such Registration
Statement, or (ii) arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with information furnished to the Company by such Holder in writing
expressly for inclusion in any of the foregoing documents.  In no event shall
any Holder be required to pay indemnification hereunder (or contribution under
Section 7(d) below) in an aggregate amount in excess of the net proceeds
received by such Holder in the subject offering.  This indemnity shall not apply
to amounts paid in settlement of any such loss, claim, damage, liability or
action if such settlement is effected without the consent of the subject Holder,
which consent shall not be unreasonably withheld or delayed.

 

7.             Additional Provisions.

 

(a)           Each Holder and each other Person indemnified pursuant to
Section 5 above shall, in the event that it receives notice of the commencement
of any action against it which is based upon an alleged act or omission which,
if proven, would result in the Company’s having to indemnify it pursuant to
Section 5 above, promptly notify the Company, in writing, of the commencement of
such action and permit the Company, if the Company so notifies such Holder
within twenty (20) days after receipt by the Company of notice of the
commencement of the action, to participate in and to assume the defense of such
action with counsel reasonably satisfactory to such Holder; provided, however,
that such Holder or other indemnified person shall be entitled to retain its own
counsel at its own expense (except that the indemnifying party shall bear the
expense of such separate counsel if representation of both parties by the same
counsel would be inappropriate due to actual or potential conflicts of
interest).  The failure to notify the Company promptly of the commencement of
any such action shall not relieve the Company of any liability to indemnify such
Holder or such other indemnified person, as the case may be, under Section 5
above, except to the extent that the Company shall be actually prejudiced or
shall suffer any loss by reason of such failure to give notice, and shall not
relieve the Company of any other liabilities which it may have under this or any
other agreement.

 

(b)           The Company and each other Person indemnified pursuant to
Section 6 above shall, in the event that it receives notice of the commencement
of any action against it which is based upon an alleged act or omission which,
if proven, would result in any Holder having to indemnify it pursuant to
Section 6 above, promptly notify such Holder, in writing, of the commencement of
such action and permit such Holder, if such Holder so notifies the Company
within twenty (20) days after receipt by such Holder of notice of the
commencement of the action, to participate in and to assume the defense of such
action with counsel reasonably satisfactory to the Company; provided, however,
that the Company or other indemnified person

 

12

--------------------------------------------------------------------------------


 

shall be entitled to retain its own counsel at the Company’s expense.  The
failure to notify any Holder promptly of the commencement of any such action
shall not relieve such Holder of liability to indemnify the Company or such
other indemnified person, as the case may be, under Section 6 above, except to
the extent that the subject Holder shall be actually prejudiced or shall suffer
any loss by reason of such failure to give notice, and shall not relieve such
Holder of any other liabilities which it may have under this or any other
agreement.

 

(c)           No indemnifying party, in the defense of any such claim or
litigation, shall, except with the consent of each indemnified person who is
party to such claim or litigation, consent to entry of any judgment or enter
into any settlement that does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified person of a release from
all liability in respect to such claim or litigation.  Each such indemnified
person shall furnish such information regarding itself or the claim in question
as an indemnifying party may reasonably request in writing and as shall be
reasonably required in connection with defense of such claim and litigation
resulting therefrom.

 

(d)           If the indemnification provided for in Section 5 and 6 is
unavailable or insufficient to hold harmless an indemnified party, then, subject
to the limits set forth in Section 6(b) above, each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of the expenses, claims, losses, damages or liabilities (or actions or
proceedings in respect thereof) referred to in Section 5 and 6, in such
proportion as is appropriate to reflect the relative fault of the Company on the
one hand and the sellers of Shares on the other hand in connection with
statements or omissions which resulted in such losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) or expenses, as well
as any other relevant equitable considerations.  The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or the sellers of
Shares and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such untrue statement or omission.  The
Company and the Holders agree that it would not be just and equitable if
contributions pursuant to this Section 7(d) were to be determined by pro rata
allocation (even if all sellers of Shares were treated as one entity for such
purpose) or by another method of allocation which does not take account of the
equitable considerations referred to in the first sentence of this Section.  The
amount paid by an indemnified person as a result of the expenses, claims,
losses, damages or liabilities (or actions or proceedings in respect thereof)
referred to in the first sentence of this Section 7(d) shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
person in connection with investigating or defending any claim, action or
proceeding which is the subject of this Section 7(d).  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.  The obligations of sellers of Shares to
contribute pursuant to this Section 7(d) shall be several in proportion to the
respective amounts of Shares sold by them pursuant to a Registration Statement.

 

8.             Rule 144 Information.  For so long as the Company shall remain a
reporting company under the Exchange Act, the Company will at all times keep
publicly available adequate current public information with respect to the
Company of the type and in the manner specified in Rule 144(c) promulgated under
the Act.

 

13

--------------------------------------------------------------------------------


 

9.             Limitations on Subsequent Registration Rights.  Since
February 22, 2008, the Company has not, and hereafter the Company shall not,
without the prior written consent of the Holders of a majority of the
Registrable Shares then outstanding and/or issuable, enter into any agreement
with any holder or prospective holder of any securities of the Company which
would require the Company to include such securities in any Registration filed
under Section 2 above.

 

10.           Notices.  All notices, requests, demands and other communications
required or permitted under this Agreement shall be in writing and shall be
given by personal delivery, by telecopier (with confirmation of receipt), by
recognized overnight courier service (with all charges prepaid or billed to the
account of the sender), or by certified or registered mail, return receipt
requested, and with postage prepaid, addressed (a) if to the Company, at its
office at 5001 LBJ Parkway, Suite 850, Dallas, Texas 75244, Attention: Chief
Financial Officer, Telecopier: (972) 392-2722, or such other address or
telecopier number as shall have been specified by the Company to the Holders by
written notice, or (b) if to any Holder, at his, her or its address or
telecopier number as same appears on the records of the Company.  All notices
shall be deemed to have been given either at the time of the delivery or
telecopy (with confirmation of receipt) thereof, or, if sent by overnight
courier, on the next business day following delivery thereof to the overnight
courier service, or, if mailed, at the completion of the third business day
following the time of such mailing.

 

11.           Waiver and Amendment.  No waiver, amendment or modification of
this Agreement or of any provision hereof shall be valid unless evidenced by a
writing duly executed by the Company and Holders holding, in the aggregate, a
majority of the Registrable Shares then outstanding and/or issuable.  No waiver
of any default hereunder shall be deemed a waiver of any other, prior or
subsequent default hereunder.

 

12.           Governing Law.  This Agreement shall (irrespective of the place
where it is executed and delivered) be governed, construed and controlled by and
under the substantive laws of the State of New York, without regard to conflicts
of law principles (other than Sections 5-1401 and 5-1402 of the New York General
Obligations Law).

 

13.           Binding Effect.  This Agreement shall binding upon and shall inure
to benefit of the Company and the Holders and their respective successors in
interest from time to time.

 

14.           Captions.  The captions and Section headings used in this
Agreement are for convenience only, and shall not affect the construction or
interpretation of this Agreement or any of the provisions hereof.

 

15.           Gender.  All pronouns used in this Agreement in the masculine,
feminine or neuter gender shall, as the context may allow, also refer to each
other gender.

 

16.           Entire Agreement.  This Agreement constitutes the sole and entire
agreement and understanding between the parties hereto as to the subject matter
hereof, and supersedes all prior discussions, agreements and understandings of
every kind and nature between them as to such subject matter.

 

14

--------------------------------------------------------------------------------


 

17.           Reliance and Benefit.  This Agreement is intended to benefit, and
may be relied upon by, all Holders from time to time, as if such Holders were
expressly named herein, party hereto and signatory hereon.

 

18.           Effect on Prior Agreement.  This Agreement amends, modifies and
supersedes in its entirety the Registration Rights Agreement executed and
delivered by the Company dated February 22, 2008.

 

[The remainder of this page is intentionally blank]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has executed this Agreement as of the date first
set forth above.

 

 

CRDENTIA CORP.

 

 

 

 

 

By:

/s/ John B. Kaiser

 

 Name:

John B. Kaiser

 

 Title:

Chief Executive Officer

 

16

--------------------------------------------------------------------------------